United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., widow of G.G., Appellant
and
DEPARTMENT OF THE AIR FORCE,
McCLELLAN AIR FORCE BASE,
North Highlands, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-409
Issued: September 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2007 appellant filed a timely appeal of an August 22, 2007 decision of
the Office of Workers’ Compensation Programs which found an overpayment in the amount of
$11,164.33 and denied her request for waiver. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the appeal.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $11,164.33; (2) whether the Office properly
denied appellant’s request for waiver; and (3) whether the Office properly directed recovery of
the overpayment by deducting $270.00 from her continuing compensation every four weeks.
FACTUAL HISTORY
On February 13, 1991 the employee, then a 36-year-old engineering technician filed a
claim alleging that he developed liver cancer to chemical exposure in his federal employment.

He died on March 13, 1991. On March 27, 1992 the Office accepted that the employee’s death
was due to his employment-related exposure to chemicals. It awarded benefits on behalf of
appellant’s husband for November 13, 1990 through March 13, 1991 and survivor benefits to
appellant and her children commencing March 14, 1991.
On August 5, 2003 the Office requested that appellant submit a Form EN-1617
concerning the status of her children as full-time students. On September 4, 2003 appellant
advised that her son, born May 30, 1981, had graduated from high school in 1999 and had
attempted full-time studies in August 1999, from which he later withdrew. Her son was a fulltime student again from January to June, 2000 but dropped from a full-time status in November
or December 2000. Appellant’s daughter, born September 16, 1979, graduated from high school
in 1997. Appellant’s belief was that her daughter was a part-time student as of August 1997 but
by January 1998 was a full time student through August 1999. In January, 2000 her daughter
again attempted a full-time status but withdrew. From August to December 2000, appellant’s
daughter was again a full-time student. Appellant noted that she had informed the Office at the
time as to their status.
In a November 7, 2003 memorandum, an Office claims examiner noted that an
overpayment had been created as appellant’s children had not been removed as dependents and
her son’s date of birth had been erroneously entered. The Office noted that appellant was in
receipt of compensation as a widow with two dependents, or a total of 75 percent. Her daughter
turned 18 in September 1997 and her son turned 18 in May 1999. Appellant’s daughter became
a full-time student at college from September to November 1997, at which point she dropped out
but resumed full-time status in January 1998 and remained in that status until July 1999.
Because her break in attendance was less than five months, the Office allowed appellant the
benefit of the 75 percent rate (widow with two dependents) through July 1999. Her son
attempted full-time studies in September 1999 but withdrew. Therefore, the Office allowed her
the 60 percent rate (widow with one dependent) from July to December 1999, as her son’s break
from full-time studies was less than five months but her daughter’s second break was more than
five months.
By January 2000 both children resumed full-time studies, but her daughter dropped out of
school. The Office allowed appellant the 75 percent rate for January and February 2000 and at
the 60 percent rate until July 2000. As of August 2000, her daughter was again a full-time
student as was her son. The Office allowed the 75 percent rate from August to December 2000,
until both children went part-time or dropped out. Starting in January 2001, appellant was
entitled to compensation at the 50 percent (widow with no dependents) rate. The Office found
that appellant should have received compensation of $36,592.00 during the period August 1,
1999 to December 31, 2000 and $58,593.43 from January 1, 2001 to November 1, 2003, or a
total of $95,185.43. However, during these periods, she received $106,349.76, resulting in an
overpayment of $11,164.33.
On November 20, 2003 the Office issued a preliminary determination finding that an
overpayment was created in the amount of $11,164.33 because appellant received compensation
as the employee’s surviving spouse at the wrong rate during the period August 1, 1999 to
August 10, 2003 due to the change in her children’s status as dependents. It found that appellant
was not at fault in the creation of the overpayment and advised that she could request a

2

prerecoupment hearing and submit financial information if she sought waiver of the
overpayment.
On December 6, 2003 appellant requested waiver of recovery of the overpayment. In a
January 12, 2004 letter, she noted that she had relied upon the receipt of the survivor’s benefit to
become a full-time mother and raise her children. Therefore, appellant left the workforce and
was not employed. She also noted that repayment of the overpayment would cause a severe
financial hardship as the funds use to raise her family were not at her disposal to repay.
Appellant noted that she had contacted the Office on several occasions to correct the date of her
son’s birth. In an attached overpayment recovery questionnaire, she listed total monthly income
of $2,191.00 and monthly expenses of $2,200.00. Appellant listed the value of cash, checking,
savings, stocks and bonds and other personal property as $224,519.00.
The record reflects that no further action was taken on appellant’s request for waiver until
April 25, 2007, when the Office advised her that an audit of her case revealed the unresolved
overpayment. She was requested to submit updated financial information in support of her
request for waiver.
In a May 21, 2007 letter, appellant again requested waiver of the overpayment. She
reiterated that she had attempted to keep the Office informed of any changes that would affect
her benefits and that she had relied upon erroneous information from the Office in setting the rate
at which she received survivor benefits. Appellant noted that her son’s date of birth had been
entered into the computer system as May 30, 1991 rather than May 30, 1981, and which was not
corrected by the Office until some three years after she notified it of the mistake. She addressed
the Office’s implementing federal regulations, contending that she believed the Office had
waived the overpayment in 2004 as she did not hear back in response to her prior request.
Appellant noted that she recently purchased a home in reliance of receipt of her benefits and that
repayment would cause a severe financial hardship. Moreover, she had relied upon the receipt of
benefits when she left her job in 1993 to raise her children. Appellant submitted materials
pertaining to her income and expenses, listing monthly income of $2,498.32 and monthly
expenses of $3,132.00. She listed the value of other assets as $126,267.00.
In an August 22, 2007 decision, the Office finalized the overpayment in the amount of
$11,164.33 for which appellant was without fault. It found that she was not entitled to waiver of
recovery of the overpayment and that $270.00 would be withheld from her continuing
compensation benefits every 28 days.
LEGAL PRECEDENT
Section 8133(a) of the Federal Employees’ Compensation Act provides that, if an
employee’s death results from an injury sustained in the performance of duty, the United States
will pay a monthly compensation equal to a percentage of the monthly pay of the deceased
employee in accordance with the following schedule: (1) to the widow or widower, if there is no
child, 50 percent; (2) to the widow or widower, if there is a child, 45 percent and in addition 15
percent for each child, not to exceed 75 percent; (3) to the children, if there is no widow or

3

widower, 40 percent for one child and 15 percent for each additional child, not to exceed a total
of 75 percent.1
Section 8133(b) provides in pertinent part that the compensation payable under
subsection (a) is paid from the time of death until a child dies, marries or becomes 18 years of
age. Notwithstanding, compensation that would otherwise end because the child has reached 18
years of age shall continue if he or she is a student as defined by section 8101 for as long as the
child continues to be a student, up until age 23 or until marriage.2
In turn, section 8101(17) provides that student means an individual under 23 years of age
who has not completed four years of education beyond the high school level and who is regularly
pursuing a full-time course of study or training at an accredited institution.3 Such an individual
is not deemed to have ceased to be a student during an interim between school years if the
interim is not more than four months and he or she has a bona fide intent to continue to pursue a
full-time course of study.4
ANALYSIS
The Office accepted that the employee was exposed to chemicals in his federal
employment which contributed to his death on March 13, 1991. It awarded benefits to the
employee from November 13, 1990 through the time of death in 1991. Thereafter, the Office
awarded compensation benefits under section 8133(b) to appellant as the surviving spouse with
two dependents. Under this section, benefits were awarded to appellant of 45 percent as the
employee’s widow with an additional 15 percent allowed for each child, the statutory maximum
total of 75 percent. The record reflects that compensation was paid at this rate through the time
that appellant’s children turned 18 years of age. Thereafter, to continue receiving the 15 percent
allowed for each child, it was incumbent that her children continue as full-time students regularly
pursuing a course of study at an accredited institution.
As noted, appellant’s daughter turned 18 on September 16, 1997 and her son turned 18 on
May 30, 1999. The overpayment of compensation arose as appellant received benefits at the 75
percent rate for a widow with two dependent children although her children did not maintain
their full-time student status during the period August 1, 1999 to August 10, 2003. Appellant’s
daughter became a full-time student from September to November 1997, at which she dropped
out. However, she resumed a full-time status in January 1998 and remained so until July 1999.
As her break in attendance was less than five months, the Office allowed appellant survivor
benefits at the 75 percent rate through July 1999. Thereafter, appellant’s son attempted full-time
studies in September 1999 but withdrew. The Office found that she was entitled to benefits at 60
percent (widow and one dependent) from July to December 1999, as her son returned to full-time
studies in January 2000. However, as her daughter’s attendance break was greater than five
months, she did not qualify as a dependent. For the five months from August 1 to December 31,
1

5 U.S.C. § 8133(a).

2

5 U.S.C. § 8133(b).

3

5 U.S.C. § 8101(17).

4

Id. See 20 C.F.R. § 10.5(a)(25) which defines “student.”

4

1999, appellant should have received monthly benefits of $1,898.00, or a total of $9,490.00, at
the 60 percent rate rather than compensation at the 75 percent rate, or $2,411.00, or a total of
$12,055.00, a difference of $2,565.00.
In January 2000, both children were full-time students; however, appellant’s daughter
dropped out. The Office found that appellant was entitled to benefits at the 75 percent rate for
January and February 2000. Thereafter, benefits should have been paid at the 60 percent rate
($1,980.00 per month or a total of $9,900.00) based on her son continuing his full-times studies
until July 2000, a period of five months. As appellant received benefits of $2,476.00 per month
for this period, a total of $12,380.00, this created a difference of $2,480.00.
In August 2000, her daughter again became a full-time student and the Office allowed the
75 percent rate for two dependents from August through December 2000, until her children went
part time or dropped out. As of January 2001, appellant was entitled to survivor benefits at the
50 percent rate for a widow with no dependents.
The Board finds that the Office properly determined that appellant received an
overpayment of compensation based on the improper calculation of survivor benefits for the
period in question based on the status of her children as eligible dependents. Although appellant
contends that the overpayment arose based on the negligence of the Office in administering her
benefits, this does not preclude the finding of overpayment in this case. She was found to be
without fault in the creation of the overpayment, thereby allowing consideration of waiver of the
overpayment. The record establishes that appellant received survivor benefits in excess of those
to which her family was eligible based on her children’s status as full-time students after they
reached age 18.
The Board also finds, however, that the Office’s decision is not explained well as to how
the amount of the overpayment was calculated. While the brief memorandum of record does
note applicable pay rates from 1993 to 2000 and the status of appellant’s children, it does not
make adequate findings of fact. If appellant was in receipt of compensation at the 75 percent rate
during the entire period of the overpayment, it is not readily apparent why the Office added the
two months of January 1 to February 29, 2000 and the five months from August 1 to
December 31, 2000, for which the family was eligible to receive compensation at the 75 percent
rate, into the amount overpaid. The memorandum reveals an error in transcribing the five
months of compensation paid from August 1 to December 31, 2000 at $2,476.00 as $13,480.00.
Moreover, no applicable pay rates are listed after March, 2000 nor any specific findings made as
to the compensation paid through August 10, 2003. In short, the Office’s memorandum does not
adequately apprise appellant of how the amount of overpayment was determined. The case will
be remanded to the Office for a further determination as to the amount of overpayment created in
this case. This should be followed by a de novo decision setting forth adequate factual findings
as to the amount and appellant’s eligibility for waiver.
CONCLUSION
The Board finds that the Office properly determined that an overpayment of
compensation was created in this case; however, the Office did not make adequate factual
findings on how the amount of the overpayment was determined. The case is not in posture for

5

decision as to whether the Office properly denied waiver of the overpayment or the rate of
recovery from continuing compensation.
ORDER
IT IS HEREBY ORDERED THAT the August 22, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed as to fact of overpayment. The decision is set
aside as to the issue of amount of the overpayment and the case remanded for further
development consistent with this decision.
Issued: September 5, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

